                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


CHRISTINA JENKINS,
Administratrix of the Estate of
JOHNATHAN STEWART,

            Plaintiff,

v.                                     Civil Action No. 2:19-cv-00740

LIFE CHANGERS OUTREACH,
and BRADLEY WHITEHEAD,

            Defendants.


                    MEMORANDUM OPINION AND ORDER


            Pending is plaintiff’s motion to remand, filed October

14, 2019.


                                  I.


            This civil action, originally filed in the Circuit

Court of Logan County, West Virginia, concerns the April 16,

2019 death of Johnathan Stewart (“Stewart”).      The complaint

alleges that prior to his death, Stewart had joined a 12-month

addiction treatment program run by defendant Life Changers

Outreach (“Life Changers”).    Compl. ¶¶ 4–6.     During his

participation in the 12-month program, he allegedly received

counseling from a “licensed minister,” defendant Bradley

Whitehead (“Whitehead”).    Id. ¶ 6.    On or about April 15, 2019,

Whitehead invited Stewart to his house before a graduation
ceremony celebrating Stewart’s completion of the program, during

which time they both allegedly used “illicit drugs.”      Id. ¶ 7.

Later that night or early the next morning, Stewart “suffered a

reaction from the illicit drugs” that required immediate

attention, but Whitehead waited until approximately 7:00 a.m. to

finally call 911 dispatch.     Id. ¶¶ 8–9.   By the time help

arrived, Stewart was already dead.     Id. ¶ 9.


         On August 30, 2019, plaintiff Christina Jenkins

(“Jenkins”), a resident of North Carolina, filed suit in the

Circuit Court of Logan County as the administratrix of the

estate of Stewart, her son.    The complaint names Life Changers

and Whitehead as defendants.


         Life Changers, a Tennessee corporation, was served a

copy of the summons and complaint on September 12, 2019, after

which it filed a notice of removal on October 10, 2019.

Plaintiff moved to remand, arguing that because Whitehead and

Stewart are West Virginia residents, plaintiff did not comply

with the diversity of citizenship requirement under 28 U.S. Code

§ 1441(b)(2).   See Pl.’s Mot. Remand 2–3.    In response, Life

Changers argues that Whitehead is a Kentucky citizen, attaching

a copy of Whitehead’s Kentucky driver’s license and a copy of

his completed 2017 Form W-4, Employee’s Withholding Allowance

Certificate (“W-4”) that he submitted to his employer for



                                  2
withholding federal income tax.       On November 22, 2019, Whitehead

filed a notice that he joins in and consents to removal.


                                  II.


            “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (internal citations omitted).       “Removal jurisdiction is

to be construed narrowly, and when jurisdiction is doubtful,

remand is proper.”    Caufield v. EMC Mortg. Corp., 803 F. Supp.

2d 519, 529 (S.D.W. Va. 2011) (citing Mulcahey v. Columbia

Organic Chemicals Co. Inc., 29 F.3d 148, 151 (4th Cir. 1994)).


            The court is vested with original jurisdiction of all

actions between citizens of different states when the amount in

controversy exceeds $75,000.    28 U.S.C. § 1332(a)(1); Rosmer v.

Pfizer, 263 F.3d 110, 123 (4th Cir. 2001). However, “[a] civil

action otherwise removable solely on the basis of the

jurisdiction under section 1332(a) . . . may not be removed if

any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is

brought.”   28 U.S.C. § 1441(b)(2).


            “[S]tate citizenship for purposes of diversity

jurisdiction depends not on residence, but on national

                                  3
citizenship and domicile, and the existence of such citizenship

cannot be inferred from allegations of mere residence, standing

alone.”   Johnson v. Advance Am., 549 F.3d 932, 940 (4th Cir.

2008) (alteration in original) (quoting Axel Johnson, Inc. v.

Carroll Carolina Oil Co., 145 F.3d 660, 663 (4th Cir. 1998)).

“[D]omicile is established by physical presence in a place in

connection with a certain state of mind concerning one’s intent

to remain there.”    Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989).    The Fourth Circuit assesses

domicile based on various factors, including “voter

registration; current residence; the location of real and

personal property; location of bank and brokerage accounts;

membership in clubs, churches, or other associations; place of

employment or business; driver’s license and automobile

registration; and the state to which a person pays taxes.”

Scott v. Cricket Commc'ns, LLC, 865 F.3d 189, 195 (4th Cir.

2017).    In evaluating the parties’ domicile, “complete diversity

between the plaintiffs and the defendants must exist at the time

the complaint is filed.”    Martinez v. Duke Energy Corp., 130 F.

App’x 629, 634 (4th Cir. 2005).


           According to the allegations in the complaint, the

administratrix Jenkins is a resident of North Carolina, Life

Changers is a resident of Tennessee, and Whitehead is a resident

of West Virginia.   Compl. ¶¶ 1–3; Not. Removal ¶ 4.   As the


                                  4
legal representative of the decedent Stewart’s estate, however,

plaintiff is “deemed to be a citizen only of the same State as

the decedent.”   28 U.S.C. § 1332(c)(2).   Attached to plaintiff’s

motion to remand is Stewart’s death certificate, which indicates

that he was a West Virginia resident at the time of his death.

Pl.’s Mot. Remand, Ex. A.   Because plaintiff is a resident of

West Virginia under § 1332(c)(2) and the complaint alleges that

Whitehead is a resident of West Virginia, plaintiff contends

that there is no diversity of citizenship to warrant removal.


          Life Changers argues that Whitehead is domiciled in

Kentucky, not West Virginia.   In its response and supplemental

response to the motion to remand, Life Changers attaches a copy

of a 2017 W-4 showing Whitehead’s home address is in Kentucky

and Whitehead’s Kentucky driver’s license issued on August 1,

2019.   See Resp., Ex. B; Suppl. Resp., Ex. B.   Indeed,

plaintiff’s motion admits that “Mr. Whitehead left West Virginia

prior to the filing of this civil action.”   Pl.’s Mot. Remand 3.

The only materials provided by plaintiff supporting Whitehead’s

alleged West Virginia citizenship is proof that Whitehead was

served through the West Virginia Secretary of State.       Id., Ex.

C.   Yet, plaintiff provides no case law to support the assertion

that proof of service is enough to establish a party’s domicile.

Moreover, plaintiff never filed a reply to address how copies of

Whitehead’s W-4 and driver’s license affect his domicile.


                                 5
         Based on the driver’s license and W-4, the court finds

that Whitehead began to be a citizen of Kentucky before this

action was filed in state court and remains a citizen of

Kentucky. See Scott, 865 F.3d at 195; Ward v. Walker, 725

F.Supp.2d 506, 510 (D.Md.2010) (driver’s license bears on

question of citizenship).


         For complete diversity to exist, Life Changers must

also be a citizen of a state other than West Virginia.       A

corporation is a citizen of both the state where it is

incorporated and the state where it has its principal place of

business. 28 U.S.C. § 1332(c)(1).      The notice of removal asserts

that Life Changers is a foreign corporation with its principal

place of business in Tennessee.       Not. Removal ¶ 4.c.   Inasmuch

as plaintiff does not dispute that Life Changers is a Tennessee

corporation, the court finds that Life Changers is not a citizen

of West Virginia.


         Therefore, the removal is justified pursuant to § 1441

because the amount in controversy exceeds $75,000 and there is

complete diversity of citizenship between the parties.


         Accordingly, it is ORDERED that plaintiff’s motion to

remand be, and it hereby is, denied.




                                  6
         The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.


                                    DATED: December 3, 2019




                                7
